Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 15, 19, and 22 objected to because of the following informalities:
Claim 15, “a cooling target part of the gas turbine from a compressor of a gas turbine” should read “a cooling target part of a gas turbine from a compressor of the gas turbine”. 
Claim 19, GTCC should be written out as "Gas Turbine Combined Cycle (GTCC)" which can then be followed by the abbreviation.
Claim 22, "a compressor of a gas turbine" should read "the compressor of the gas turbine".  
“a cooling target part” should read “the cooling target part”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a flow-rate adjustment unit for adjusting a flow rate" in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “flow-rate adjustment unit” is being interpreted to mean “a flow rate adjustment valve disposed in the recirculation line, and a valve controller”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uechi (JP 2015183590A, US-Pub 2017/0152765 will be used as an English equivalent).
Regarding claim 15, Uechi (‘765) discloses a heat exchange system (6D, fig 17), comprising: a gas line (conduit that flows from 1 to 2, fig 17) through which a gas (compressed air) to be cooled flows; a first heat exchanger (54A, fig 17) disposed in the gas line and configured to cool the gas through heat exchange with a refrigerant (water flowing along 31D, fig 17); a refrigerant introduction line (31D, fig 17) for introducing the refrigerant into the first heat exchanger; a refrigerant discharge line (2C and 33D, fig 17) for discharging the refrigerant after cooling the gas from the first heat exchanger; a recirculation line (line with valve 30D, fig 17) for recirculating at least a part of the refrigerant flowing through the refrigerant discharge line into the refrigerant introduction line; and a flow-rate adjustment unit (30D, fig 17) for adjusting a flow rate of the refrigerant (par. 0286) flowing through the recirculation line so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold (par. 0290, the flow rate valves are adjusted to keep the gas being cooled at a constant temperature, therefore a threshold of temperature is set in the cooling 

Regarding claim 18, Uechi (‘765) discloses wherein the refrigerant introduction line is configured to be supplied with a part of condensate water from a condenser of a steam turbine which constitutes a GTCC together with the gas turbine (due to the language “configured to be”, the refrigerant line does not have to be supplied with a part of condensate water from a condenser of a steam turbine which constitutes a GTCC, but must merely be capable of doing so. The refrigerant is supplied with water from pump 20d, and the whole system can be used within part of a larger waste heat recovery device (par. 289-291) such as the one in fig. 7. Which uses condensed water from a condenser (245, fig 7) of a steam turbine (225, fig 7) to supply the refrigerant, hence Uechi (‘765) meets the limitation of the claim since the refrigerant can be supplied with condensate water from a condenser of a steam turbine).

Regarding claim 22, Uechi (‘765) discloses cooling system of a gas turbine (10, fig 17), configured to cool compressed air (A, fig 17) from the compressor (11, fig 17) of the gas turbine (10, fig 17); and a cooling-air supply line (part of the gas line along which CA flows starting at 2, fig 17) for supplying the compressed air cooled by the heat exchange system to a cooling target (turbine 31, fig 17) part of the gas turbine.

Regarding claim 24, Uechi (‘765) discloses wherein the cooling system is configured to cool the gas turbine (Uechi (‘765) uses the cooling air to cool the turbine 31, fig 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) in view of Hiraga (6318089).
Regarding claim 17, Uechi (‘765) does not disclose a recirculation pump disposed in the recirculation line.
Hiraga teaches a gas turbine heat exchange system with a recirculation pump (23, fig 1) disposed in the recirculation line (22, fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recirculation line disclosed by Uechi (‘765) by placing a recirculation pump in the recirculation line based on the teachings of Hiraga. One of ordinary skill in the art would be motivated to do this in order to allow the refrigerant to flow into the introduction line even if there is an adverse pressure gradient.

s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) in view of Uechi (JP 2015183596A).
Regarding claim 19, Uechi (‘765) does not disclose a second heat exchanger disposed upstream of the first heat exchanger in the gas line, wherein the second heat exchanger is configured to cool the gas by causing the gas to exchange heat with high-pressure supply water of a GTCC including the gas turbine.
 Uechi (‘596) teaches a gas turbine cooling air heat exchange system comprising a second heat exchanger (70, fig 4) disposed upstream of a first heat exchanger (71, fig 4) in the gas line, wherein the second heat exchanger is configured to cool the gas by causing the gas to exchange heat with high-pressure supply water of a GTCC (the exit to the second heat exchanger leads to the fluid labelled HS (S) which is high pressure supply water, fig 4) including the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Uechi (‘765) by having a second heat exchanger disposed upstream of the first heat exchanger in the gas line, which is configured to cool the gas by causing the gas to exchange heat with high-pressure supply water of a GTCC based on the teachings of Uechi (‘596). Doing so would prevent an unintended phase change in the fluid (abstract), as suggested by Uechi (‘596).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765).
Regarding claim 23, the embodiment of fig. 17 of Uechi does not disclose an air compressor disposed in the cooling-air supply line.
The embodiment of fig. 7 of Uechi (‘765) teaches an air compressor (391, fig 7) disposed in the cooling-air supply line.
.

Claims 16, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) in view of Frutschi (5758485).
Regarding claims 16 and 21, Uechi (‘765)  discloses wherein the flow-rate adjustment unit includes: a flow-rate adjustment valve (30D, fig 17) disposed in the recirculation line; and a valve controller  (valve 30D is controlled in the same manner as valves 7C, which are controlled by valve controller 13C, fig 16, so they would need a valve controller to operate) configured to control the flow-rate adjustment valve on the basis of temperature , and to adjust the flow rate of the refrigerant flowing through the recirculation line so as to satisfy a relationship (par. 0271, the controller adjusts flow rate to keep the temperature of the cooling air constant).
Uechi (‘765) does not disclose adjusting the recirculating flow rate so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold, wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5), where T[0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
 Frutschi teaches a heat exchange system for cooling gas within a turbine that adjusts the recirculating flow rate (col 2, lines 30-48) so that a temperature of the refrigerant introduced into the 0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recirculation control disclosed by Uechi (‘765) by having the recirculation control rate be set so that a temperature of the refrigerant introduced into the first heat exchanger is not lower than a threshold based on the teachings of Frutschi. Doing so would prevent the formation of condensation which can damage the gas turbine while still maximizing efficiency (col 1, lines 10-25), as suggested by Frutschi.

Regarding claims 25 and 26, Uechi (‘765) discloses a method of cooling a gas turbine (10, fig 16), comprising: an operation step of operating a heat exchange system  (6C, fig 16) and cooling compressed air (air comes into the heat exchange system from 1 and exits as cooled air at 2) from a compressor (11, fig 16) of a gas turbine; and a supplying step of supplying a cooling target part (air is delivered to turbine 31 to cool, fig 16) of the gas turbine with the compressed air cooled by the heat exchange system, wherein the operation step includes: cooling compressed air from the compressor of the gas turbine through heat exchange with a refrigerant (M, fig 16), in a first heat exchanger (54A, fig 16); and recirculating (recirculation line 12C, fig 16) a part of the refrigerant from a refrigerant discharge line (2C, fig 16) for discharging the refrigerant after cooling the compressed air from the first heat exchanger into a refrigerant introduction line (3C, fig 16) for introducing the refrigerant to the first heat exchanger, wherein the recirculating includes adjusting a flow rate (valve 7C is a variable rate valve to 
Uechi (‘765) does not disclose adjusting the recirculating flow rate so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold, wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5), where T[0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
 Frutschi teaches a heat exchange system for cooling gas within a turbine that adjusts the recirculating flow rate (col 2, lines 30-48) so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold (col 1, lines 38-55), wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5) ( col 1, lines 40-55, the water is set to be exactly the dew point of the air so T=Td), where T[0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recirculation control disclosed by Uechi (‘765) by having the recirculation control rate be set so that a temperature of the refrigerant introduced into the first heat exchanger is not lower than a threshold based on the teachings of Frutschi. Doing so would prevent the formation of condensation which can damage the gas turbine while still maximizing efficiency (col 1, lines 10-25), as suggested by Frutschi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahama (US-Pub 2004/0172947) discloses a turbine air cooling system with temperature setting to prevent the formation of dew, Rofa (US-Pub 2015/0107258) discloses a turbine air cooling system with a refrigerant recirculation line, Uji (6233940) teaches a heat recovery device with multiple steam pressures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741